Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP3300187 A1 (herein, EP187).
	In reference to claim  1, EP187 teaches a power pin alignment and crimping fixture (12; fig. 2, 4) comprising: a fixture body (body of 12; fig. 4) comprising a plurality of channels (A, B, see the illustration taken from Figure 4 below.  The first channels ‘A’ receives the plug terminals 11.  And the second channels ‘B’ receives the terminals of the corresponding mating connector. There are four ‘A’ and four ‘B’ to correspond with the four terminals) each having a first open end and a second open end (i.e. each channel has a first open end and a second open end.  Channel A and B are open to each other.  Channel ‘A’ has a first open end ‘A1’ and a second open end ‘A2’, while channel ‘B’ has a first open end ‘B1’ and a second open end ‘B2’, see the third & fourth illustration below), wherein the plurality of channels are disposed at an angle diverging away (A and B are disposed at 180 degrees from each other, while channel A opens up to the left side and channel B opens up to the right side.  ‘A’ and ‘B’ extend in opposite directions) from one another in a direction from the first open end to the second open end (i.e. extending in a direction from a first open end A1,B1 to the second open end A2, B2; therefore channels A and B diverge away from each other) such that each of the plurality of channels are disposed along a corresponding side edge (i.e. ‘A’ opens and is disposed on the left side of 12 and ‘B’ opens and is disposed on the right side of 12) of a symmetrical shape (i.e. 12 is symmetrically shaped if vertically split in half).  

    PNG
    media_image1.png
    376
    727
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    318
    674
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    579
    729
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    607
    838
    media_image4.png
    Greyscale






Allowable Subject Matter
Claims 2-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest the combination of elements including 
(Claim 6) A method of crimping electrically insulated conductors to power pins comprising steps of: providing a power pin alignment and crimping fixture comprising: a fixture body comprising a plurality of channels each having a first open end and a second open end, wherein the plurality of channels are disposed at an angle diverging away from one another in a direction from the first open end to the second open end such that each of the plurality of channels are disposed along a corresponding side edge of a symmetrical shape;  placing a plurality of power pins into the plurality of channels so that a female end of the power pin is disposed at the first open end and a male end of the power pin is disposed at the second open end; stripping back armor and exposing a plurality of electrically insulated conductors of an electrical submersible pump cable;  placing the plurality of conductors within the female ends of the plurality of power pins; and crimping the plurality of power pins to the plurality of conductors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art listed on PTO form 892 that is made of record is considered pertinent to applicant's disclosure because it shows the state of the art with respect to applicant's claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS SLOAN CHAMBERS whose telephone number is (571)272-6813. The examiner can normally be reached M-F 8:30a.m.-5:00p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS S CHAMBERS/               Primary Examiner, Art Unit 2831                                                                                                                                                                                         05/04/2022